Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of Underlying Funds Trust: In planning and performing our audits of the financial statements of Convertible Bond Arbitrage-1 Portfolio, Deep Value Hedged Income-1 Portfolio, Distressed Securities and Special Situations-1 Portfolio, Equity Options Overlay-1 Portfolio, Fixed Income Arbitrage-1 Portfolio, Global Hedged Income-1 Portfolio, Long/Short Equity – Deep Discount Value-1 Portfolio, Long/Short Equity –
